TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00134-CV


In re Richard J. McIntyre




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
		Relator Richard J. McIntyre filed a petition for a writ of mandamus challenging
the district court's February 22, 2012 Order Granting Motion to Compel Production of Documents
of Non-Party Richard J. McIntyre in cause number D-1-GN-09-002897, Austin Manufacturing
Services, Inc. v. Ben Porter, David Chessler, and Scott Bradford. See Tex. R. App. P. 52.1.
Relator also filed an Unopposed Emergency Motion to Seal as well as an Opposed Emergency
Motion to Stay Compliance with Order Granting Motion to Compel Production of Documents
of Non-Party Richard J. McIntyre pending this Court's consideration of the mandamus.  See Tex.
R. App. P. 52.10(a).
		We grant the Emergency Motion to Seal and the Emergency Motion to Stay
pending this Court's consideration of the mandamus.  See Tex. R. App. P. 52.10(b).  The district
court's Order Granting Motion to Compel Production of Documents of Non-Party Richard J.
McIntyre is stayed until further order of this Court.  See id.
		The Court requests that the real party in interest file a response to relator's petition
for writ of mandamus on or before Monday, March 19, 2012.  See Tex. R. App. P. 52.8(b)(1).		It is ordered March 9, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin